Citation Nr: 0027115	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a nervous 
disability.  

2.  Entitlement to service connection for a stomach 
disability.  


REPRESENTATION

Appellant represented by:	Phillip Senturia, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
nervous disability is not plausible.  

2.  The claim of entitlement to service connection for a 
stomach disability is not plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
nervous disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The claim of entitlement to service connection for a 
stomach disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that in order for a 
claim to be well-grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

The Board notes that, regardless of numerous attempts to 
obtain the veteran's service medical records, none could be 
located except his February 1946 separation examination 
report and daily sick reports dated in January 1944.  If all 
service medical records cannot be located, VA has a 
heightened duty to explain its findings and conclusions.  
Ohare v. Derwinski, 1 Vet. App. 365 (1991). 

Daily sick reports for the veteran's battalion show that the 
veteran was treated for a sickness from January 6, 1944, to 
January 11, 1944.  During that time, the veteran was noted to 
have gone from hospital status to duty status.  The veteran's 
February 1946 separation examination report showed a 
psychiatric finding of normal.  By way of history, the 
veteran denied any significant diseases, wounds or injuries.  

Private medical records show treatment beginning in August 
1964 for stomach complaints.  An ulcer deformity of the 
duodenal bulb was confirmed by X-ray in 1965.  

On VA examination in October 1972, the veteran complained of 
duodenal ulcers and nervous anxiety.  He reported having 
stomach trouble since 1946.  On psychiatric examination, the 
veteran stated that he believed his nervousness started 7 
years prior, and that he vaguely remembered being nervous in 
service, but could not be specific in terms of symptoms 
participating or relieving the impulses or forces.  The 
claims file was reviewed by the examiner.  Psychoneurosis, 
anxiety reaction, chronic, hysteroid personality structure, 
moderately severe, was diagnosed.  

In February 1973, the veteran was hospitalized at a VA 
facility for psychiatric evaluation.  He had been referred by 
his private physician due to a nervous condition over the 
past two years. He also gave a history of ulcer disease.  
Neurotic depression and duodenal ulcer were prescribed.  

In June 1973 letter, a private physician noted that the 
veteran had been seen in March 1973 due to severe anxiety and 
gastrointestinal dysfunction.  It was noted that his anxiety 
began after World War II.  It was opined that the diagnosis 
was, suffering from anxiety neurosis, severe, with somatic 
ramifications, mainly of the gastrointestinal tract.  In a 
June 1973 letter from another private physician, it was noted 
that the veteran had a duodenal ulcer and severe anxiety 
reaction.  

On VA examination in August 1973, the veteran was found to 
have psychoneurosis, anxiety reaction, chronic with 
depressive features and hysteroid personality structure, 
moderately severe, unchanged since last examined.  

In a February 1997 statement, a service comrade of the 
veteran reported that the veteran had been thrown out of a 
truck during service and was hospitalized for two days.  It 
was also stated that the veteran was sent home for two weeks 
to recover from his nervousness. 

The Board is aware of the veteran's statements as well as the 
lay statement offered in his behalf.  While the veteran and 
other lay individuals are competent to provide evidence of 
visible symptoms, they are not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). There is no objective evidence of 
record in the form of medical treatment or examination 
records that show that the veteran's diagnosed psychiatric 
disability or his ulcer condition are related to his military 
service.  The veteran has provided no medical opinion linking 
any current disability to his military service. Absent 
evidence of any current disability which could be associated 
with service, the Board finds the claims are not plausible.  
Therefore, the Board finds that the veteran's claims for 
service connection are not well grounded.

Because the veteran's claims for service connection are not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a) (West 1991).   In this regard, the Board notes that 
several efforts have been made by the RO to locate the 
veteran's service records, without success.  In this regard, 
even if service treatment could be documented, treatment 
after service is not shown until the 1960's many years after 
service discharge, and no medical professional has related 
his disabilities to service.  It is noted that a private 
examiner has stated that the veteran's psychiatric disability 
began after service in World War II.  However, this statement 
does not link the disability to the veteran's service.  

The record as a whole thus fails to include any evidence of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence), and therefore the 
third requisite element for the presentation of a well 
grounded claim has not been met. Caluza v. Brown, 7 Vet. App. 
498 (1995). Accordingly, the claims must be denied since they 
are not well grounded.

If the veteran wishes to complete his application for service 
connection for the disorders discussed above, he should 
submit competent medical evidence that shows a current 
diagnosis for each claimed disorder as well as a relationship 
between each disorder and the veteran's active duty service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Service connection for a nervous disability is denied.    

Service connection for a stomach disability is denied.  


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

